Citation Nr: 9901833	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a skin disorder, 
currently assigned a 10 percent evaluation. 

2.  Entitlement to a compensable rating for temporomandibular 
joint disease (TMJ). 

3.  Entitlement to an increased rating for residuals of 
reflux esophagitis, currently assigned a 10 percent 
evaluation. 

4.  Entitlement to service connection for periodontal 
disease.


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to September 
1993.

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision of the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran requested a personal hearing before the Board, 
sitting in Washington, D.C., and such a hearing was scheduled 
according to a December 1997 notification letter.  A hearing 
date was set for July 14, 1998, and the veteran was so 
notified.  It is noted that the hearing had been postponed 
once at the appellants request, to a date after the 
beginning of July 1998.  The veteran did not appear for the 
scheduled hearing. Given that no timely request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case may now proceed based on the evidence of 
record.  38 C.F.R. § 20.702(d) (1998).

It is unclear from the record whether the appellant, in his 
claim for service connection for periodontal disease is 
in fact seeking VA dental treatment.  See 38 C.F.R. § 4.149 
(1998).  If so, he should file a specific claim with the 
appropriate VA Medical Center seeking such treatment.  
Consideration of the service connection issue as set 
forth on the title page is deferred, pending development as 
conducted below.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports, 
evaluations and contemporaneous and comprehensive 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 
Vet.App. 461 (1992); Roberts v. Derwinski, 2 Vet.App. 387 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. Derwinski, 1 
Vet.App. 78 (1990). 

Initial review of the record reveals that the last VA 
compensation and pension examinations were in October 1994.  
The Board has determined that contemporaneous and 
comprehensive examinations are required prior to entry of 
appellate decisions in the cases of entitlement to increased 
ratings for a skin disorder; temporomandibular joint disease 
(TMJ); and, residuals of reflux esophagitis.  This appears to 
be dictated in part by some private medical records on file 
suggesting continued treatment for the disorders at issue.

The appellant is appealing the denial of increased or 
compensable evaluations for his service-connected; skin 
disorder characterized as bullous tinea pedis, condyloma 
acuminata, herpes simplex, seborrheic dermatitis, 
maculopapular rash, acne (back), and erythema annular 
centrifuga, rated 10 percent; reflux esophagitis, rated 10 
percent; and TMJ, rated noncompensable. 

Regarding the skin disorder, in a rating decision in April 
1995, the appellant was granted service- connection for three 
dermatological disorders described as; bullous tinea pedis; 
condyloma acuminata, herpes simplex; and, several other skin 
disorders grouped together and rated as a single skin 
disorder.  These include seborrheic dermatitis, maculopapular 
rash, acne on the back, and erythema annular centrifuga.  

An RO decision in April 1997, combined the three rated, skin 
disabilities into one disability for rating purposes, to 
avoid pyramiding in the evaluation.  While the disorders are 
separate disorders, they appear to affect the body generally, 
thus are properly considered for rating, by analogy as 
appropriate, to DC 7806.  In the alternative, if the evidence 
showed a service connected skin disability of the face 
present, a separate rating for disfigurement might be in 
order as affecting a separate anatomical region or function.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 
(1994).

The Board notes that the Courts held in Ardison v. Brown, 6 
Vet. App. 405, 408 (1994), a case which, like this one, 
concerned the evaluation of a service-connected skin disorder 
which fluctuated in its degree of disability, that is, the 
skin disorder had active and inactive stages or was 
subject to remission and recurrence. The Court remanded the 
case for the VA to schedule the veteran for an examination 
during an active stage or during an outbreak of the skin 
disorder. Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be addressed 
. . . .). 

As the issue is an increased rating for a skin disorder, and 
no complete and current examination is of file, the Board is 
requesting a new dermatological examination. 

While, the Board notes that scheduling a dermatological 
examination for a random date in the future may not be 
helpful in evaluating the appellants skin disorders during 
an active period, the veteran is reminded that he may submit 
an increased rating request if at a later date his disability 
increases particularly if shown during flare-ups.  As the 
appellant, and not VA, is in the position of determining when 
his skin disorders are active, the Board concludes that he 
should be instructed to go to the VA outpatient clinic when 
his skin disorder(s) is(are) in an active state so that VA 
can develop evidence pertinent to his claim. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty 
to assist is not always a one-way street); Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (noting that, where 
veteran stated he was reluctant to be seen during periods 
when his skin disorder was active, if he truly desired a fair 
rating he could hardly refuse to undergo the examination or 
examination that it would take to make that possible). 

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment appellant has received 
as a Navy retiree at either military 
facilities or CHAMPUS facilities, or 
other hospitals or treatment centers for 
any skin disorders, gastrointestinal 
disorders, or TMJ, the records of which 
are not in the claims folder.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claims. All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder. If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).

2.  The veteran should be afforded VA 
dermatological, oral, and 
gastrointestinal examinations to 
determine the nature, etiology, and 
extent of the current pathology of any 
such disorders currently manifested.  All 
indicated tests and studies should be 
done and all clinical findings reported 
in detail. If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  The comments offered 
by the examining specialists should 
specifically reference a review of the 
veteran's complete medical records.  The 
claims folder is to be made available to 
the examiners for review prior to the 
examinations, and the examiners report 
must include acknowledgment and review of 
the file.  .

a.  In regards to the dermatological 
examination, the appellant should be 
asked to identify all affected areas and 
symptomatology in terms of frequency, 
duration and extent of the symptoms. The 
examiner is requested to identify each 
skin disorders, if any, that are 
currently found.  It should be indicated 
whether the skin disorders found might 
represent a worsening of the claimed skin 
disorders, or, in the alternative if they 
are part of the natural progress of the 
disorders.  If the skin disorders are 
unrelated, that too should be set forth. 
All indicated studies should be 
completed. The number and location of 
skin growths, lesions, rashes and fungal 
infection should be noted. The shape, 
color, and extent, including a 
description of the size of each exposed 
and non-exposed affected area, for each 
of the service-connected lesions should 
also be noted, as well as the degree of 
disfigurement. The examiner should also 
note whether any exudation, itching or 
exfoliation is shown, as well as the 
extent of the limitation of function of 
any affected body part, if any. The 
examiner should record whether the 
appellant is currently using medication 
for each of his skin conditions and if 
so, the extent to which that condition is 
ameliorated thereby. Color photographs of 
affected areas should be made
.
b.  The gastrointestinal examiner should 
report the presence or absence of 
clinical findings in the context of the 
criteria contained in 38 C.F.R. § 4.114 
(1998). For example, the examiner should 
report the frequency, duration, and 
degree of incapacitation of recurring 
episodes of severe symptoms, if any, 
which are associated with the veterans 
digestive disorder, or, if the veteran 
has moderate, continuous manifestations, 
such manifestations should be identified 
in detail. The examiner should report any 
health impairment which is associated 
with the veterans digestive disorder, 
such as anemia or weight loss. All 
findings and opinions should be clearly 
set forth, and it should be noted whether 
the opinions reached were based in part 
by clinical history provided by the 
veteran.

c. The oral examiner should report the 
presence or absence of clinical findings 
in the context of the criteria contained 
in 38 C.F.R. § 4.150 (1998). For example, 
the examiner should report any malunion, 
nonunion, loss of motion, articulation, 
teeth, masticatory surface, etc., and the 
frequency, duration, and degree of 
incapacitation of recurring episodes of 
severe symptoms, if any, which are 
associated with the veterans TMJ 
disorder, or, if the veteran has 
moderate, continuous manifestations, such 
manifestations should be identified in 
detail. It should be specifically set 
forth whether there is any limitation of 
jaw motion, and exact measurements should 
be provided.  It should also be 
specifically set forth whether the 
appellant has any impairment of speech 
secondary to the any limitation of jaw 
motion that might be found.  The examiner 
should report any health impairment which 
is associated with the veterans TMJ 
disorder, such as periodontal disease. 
All findings and opinions should be 
clearly set forth, and it should be noted 
whether the opinions reached were based 
in part by clinical history provided by 
the veteran.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

4.  The RO should review all the evidence 
and readjudicate the veterans claims for 
entitlement to increased evaluations for 
a skin disorder, and reflux esophagitis, 
each currently evaluated at 10 percent 
disabling, and TMJ, evaluated as 
noncompensable and service connection for 
periodontal disease, as indicated. To the 
extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include the reasons and 
bases for the holdings.  Thereafter, the 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond thereto.

5. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvement 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1998) (Historical and Statutory Notes).  
In addition, VBAs Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified.
	

		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (West 1991 & Supp. 1998).
- 2 -
